DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/29/2022 has been entered. Claims 1 and 4-12 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a main body” in claims 1 and 8, lines 6 and 9. Interpreted as a (wireless) communication unit and a power supply unit [0031], [0066]; a circuit board [0048],  [0084]; a power supply unit 222, a CPU 223, a memory 224, and a display  [0072], Fig. 4.
 “another attaching/detaching mechanism” in claim 4, line 7. Interpreted as paired elongated structures at the sides of the housing as seen in Figs. 2 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al (US 20100249600), hereinafter Kudoh, in view of Ko et al (US 20130253327), hereinafter, Ko, and Lee et al (US 20160238563), hereinafter, Lee.

Regarding claim 1, Kudoh teaches an ultrasonic diagnostic device (1, 3a-c, Fig. 1) comprising:
a probe (the ultrasonic probe 1 [0121], Fig. 1) configured to transmit an ultrasonic wave (ultrasonic waves [0012]) to a subject (examinees [0008]) and to receive the ultrasonic wave reflected by the subject (“The ultrasonic probe includes: plural ultrasonic transducers for transmitting ultrasonic waves according to drive signals, and receiving ultrasonic echoes to output reception signals" ABSTRACT);
an image processor (15, Fig. 2, [0035]) configured to convert ultrasonic image data based on the ultrasonic wave received by the probe, into digital data ("FIG. 3 shows a configuration example of the reception signal processing unit as shown in FIG. 2.  As shown in FIG. 3, each channel of reception signal processing unit 15 includes a preamplifier 151, a low-pass filter (LPF) 152, an analog/digital converter (ADC) 153, an orthogonal detection processing part 154, sampling parts 155a and 155b, and memories 156a and 156b." [0035]);
a main body (3a, 3b, 3c, Figs. 1, 4-6) configured to output the digital data output from the image processor ("The transfer circuit 53a of the wired communication module 3a receives 
transmission signal from the transfer circuit 17 of the ultrasonic probe 1 as shown in FIG. 2, and transmits the transmission signal to the transfer circuit 37a of the ultrasonic diagnostic apparatus main body 2." [0092], Fig. 4. "The transfer circuit 53b of the wireless communication module 3b 
receives the transmission signal from the transfer circuit 17 of the ultrasonic probe 1, and outputs the transmission signal to the wireless communication unit 51." [0095], Fig. 5. “The transfer circuit 37c of the image display module 3c receives the transmission signal from the transfer circuit 17 of the ultrasonic probe 1, demodulates the transmission signal to generate serial sample data (transfer signal) representing complex baseband signals obtained from the reception 
signals outputted from the plural ultrasonic transducers, and outputs the serial sample data to the serial/parallel conversion unit 33.” [0098], Fig. 6); and
a connector (18, Fig. 2) configured to electrically connect the image processor with respect to the main body (“At step S1, when an operator of the ultrasonic diagnostic apparatus turns on the power supply switch of the ultrasonic probe 1, the control unit 22 of the ultrasonic probe 1 determines whether the functional module has been newly connected to the interface connector 18 or not according to the control signal received via the transfer circuit 17 (step S2).  In the case where the functional module has been newly connected to the interface connector 18, the control unit 22 determines the type of the functional module connected to the interface connector 18 (step S3).” [0101]; Figs. 2, 9), wherein the probe and the image processor are contained in the first housing (the housing of probe 1, seen in Figs. 1-2), and wherein the main body is contained in the second housing (3a-c, Fig. 1), and wherein the attaching/detaching mechanism (a structure enabling a connection via the “interface connector 18”; Figs. 2, 9) can be transitioned into a state where an electrical connection (“the control signal received” [0101]) between the image processor and the main body via the connector is established (“has been newly connected” [0101]. A state where the connection is established via the “interface connector 18”), and the first housing is mechanically coupled with the second housing (“the control unit 22 of the ultrasonic probe 1 determines whether the functional module has been newly connected to the interface connector 18 or not according to the control signal received via the transfer circuit 17 (step S2).  In the case where the functional module has been newly connected to the interface connector 18, the control unit 22 determines the type of the functional module connected to the interface connector 18 (step S3).” [0101]; Figs. 2, 9. The“interface connector 18” provides mechanical coupling of the first housing with the second housing because a cable or some other structure is being “directly connected” [0121]).
Kudoh does not explicitly teach (1) the connector configured to electrically disconnect the image processor with respect to the main body; an attaching/detaching mechanism configured to attach and detach a first housing with respect to a second housing, the attaching/detaching mechanism including paired elongated structures disposed on sides of the first housing and the second housing; wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically decoupled from the second housing, and
(2) a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing. 
However, regarding feature (1), in the ultrasound imaging field of endeavor, Ko discloses a probe having separable scanhead, which is analogous art. Ko teaches the connector (221, 231) configured to electrically disconnect the image processor (225) (“the tuning board 225 may embed a signal processing circuit" [0044], Fig. 3) with respect to the main body (170)(“ the main body unit 170 may … represent a portion other than the probe” [0006]) (“The board-connection connector 221 connects the scanhead 220 and the cable assembly 230 and is detachably coupled to the scanhead connector 231 of the cable assembly 230." [0047], Fig. 3); 
an attaching/detaching mechanism (mechanism including 224, 234)(“a detachment unit”) (“The probe 200 … includes a detachment unit [0053], Fig. 3) configured to attach and detach a first housing (222) (“the housing 222” [0054]; Fig. 3) with respect to a second housing (233) (“the connection cover 233”, [0054]; Fig. 3: “The probe 200 according to the current embodiment of the present invention includes a detachment unit that enables the coupled scanhead 220 and cable assembly 230 or the board-connection connector 221 and the scanhead connector 231 not to be easily separated from each other by an arbitrary shock and to be coupled to or separated from each other only by user's manipulation.” [0053]. Fig. 3), the attaching/detaching mechanism including paired elongated structures (224, 234) disposed on sides of the first housing and the second housing (“Through the detachment unit, for example, in the current embodiment of the present invention, a pair of latches 234 are provided at the connection cover 233 that surrounds the scanhead connector 231, and simultaneously, a pair of hanging grooves 224 or hanging holes which are formed in the housing 222 in the vicinity of the board-connection connector 221 and in which the pair of latches 234 may be hung, are provided to correspond to the pair of latches 234.” [0054]; Fig. 3); 
wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor (225, Fig. 3) and the main body (170) via the connector is cut off (“The pressurization parts 235 serve as separation switches that are used to separate … the board-connection connector 221 and the scanhead connector 231 from each other.” [0040]), and the first housing (222, Fig. 3) is mechanically decoupled from the second housing (233)("The scanhead 220 includes a housing 222" [0038]. “The pressurization parts 235 serve as separation switches that are used to separate the coupled scanhead 220 and cable assembly 230 … from each other.” [0040]. Because housing 222 is included in scanhead 220, housing 222 is mechanically decoupled from the second housing 230 using the pressurization parts 235).
Therefore, based on Ko ’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kudoh to have the connector configured to electrically disconnect the image processor with respect to the main body; an attaching/detaching mechanism configured to attach and detach a first housing with respect to a second housing, the attaching/detaching mechanism including paired elongated structures disposed on sides of the first housing and the second housing; wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically decoupled from the second housing, as taught by Ko, in order to facilitate parts replacement (Ko: [0060]). 
Regarding feature (2), Kudoh modified by Ko further does not teach that the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing. 
However, in the ultrasound imaging field of endeavor, Lee discloses ultrasound imaging apparatus and method of controlling the same, which is analogous art. Lee teaches that the attaching/detaching mechanism (133, 134, 211) can be transitioned into a state (the state of “mechanical "placement” [0153], the unlocked state, the reverse of locked state of [0154]) where the electrical connection between the image processor and the main body via the connector is cut off (“the probe connector 130 is not electrically connected to the probe connection unit 210.” [0153]), and the first housing (130) is mechanically coupled (“mechanical "placement” [0153]) to the second housing (body 200 is the second housing: “the probe connection unit 210 of the body 200" [0069]; Fig. 6; “since the connection pin 131a provided on the terminal 131of the probe connector 130 and the socket pin 212a provided on the socket 212 of the body 200 are not complete in contact with each other through mechanical "placement", the probe connector 130 is not electrically connected to the probe connection unit 210. Thus, "locking" should be performed to electrically connect the probe connector 130 and the probe connection unit 210.” [0153]. "To this end, the locking member 134 may be provided on the locking shaft 133 and the locking shaft 133 may be rotated by the motor included in the locking unit 211 to place the locking member 134 into a locking groove (not shown) of the probe connection unit 210." [0154]. Figs. 9A-B, 10A-B, 11A-B. Because 210 is part of 200 [0069], the probe connector 130 is also not electrically connected to body 200).
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kudoh and Ko to have the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing, as taught by Lee, in order to facilitate housing attachment by using probe connection units (Lee: [0153]). 

Regarding claim 5, Kudoh modified by Ko and Lee teaches the ultrasonic diagnostic device as claimed in claim 1.
 Kudoh teaches that the main body includes:
 a wireless communication circuit (3b, Fig. 1) configured to perform wireless communication ("The transfer circuit 53b of the wireless communication module 3b receives the transmission signal from the transfer circuit 17 of the ultrasonic probe 1, and outputs the transmission signal to the wireless communication unit 51." [0095], Fig. 5) with an external terminal device (2, Fig. 5. "The wireless communication unit 31 of the ultrasonic diagnostic apparatus main body 2 performs wireless communication between the wireless communication unit 51 of the wireless communication module 3b and itself, receives the transmission signal from the wireless communication module 3b," [0075]), and
a power supply (66, 67, Fig. 5) configured to supply power to the main body, the probe, and the image processor (“The power feeding unit 67 feeds the power supplied from the battery 66 or the power receiving unit 57b to the power receiving unit 27 (FIG. 2) of the ultrasonic probe 1." [0074], Figs. 2, 5), and
outputs the digital data to the terminal device through the wireless communication circuit  (“outputs the transmission signal to the wireless communication unit 51." [0095]. “The wireless communication unit 31 of the ultrasonic diagnostic apparatus main body 2 … receives the transmission signal from the wireless communication module 3b," [0075]; Fig. 5).
Regarding claim 6, Kudoh modified by Ko and Lee teaches the ultrasonic diagnostic device as claimed in claim 1.
Kudoh teaches that the main body includes:
a communication circuit (3a, Fig. 1) configured to perform wired communication with an external terminal device (2, Fig. 4. "The transfer circuit 53a of the wired communication module 3a receives transmission signal from the transfer circuit 17 of the ultrasonic probe 1 as shown in FIG. 2, and transmits the transmission signal to the transfer circuit 37a of the ultrasonic diagnostic apparatus main body 2." [0092], Fig. 4), and
a power supply (66, 67, Fig. 4) configured to supply power to the main body, the probe, and the image processor ("The power feeding unit 67 feeds the power supplied from the battery 66 or the power receiving unit 57a to the power receiving unit 27 (FIG. 2) of the ultrasonic probe 1." [0058], Figs. 2, 5), and
outputs the digital data to the terminal device through the communication circuit (“transmits the transmission signal to the transfer circuit 37a of the ultrasonic diagnostic apparatus main body 2." [0092], Fig. 4).
Regarding claim 7, Kudoh modified by Ko and Lee teaches the ultrasonic diagnostic device as claimed in claim 1.
 Kudoh teaches that the main body includes:
a power supply (46c, Fig. 6) configured to supply power to the main body, the probe, and the image processor ("The power supply unit 46c may include a battery inside or may be 
connected to a commercial power supply." [0081]. "The power feeding unit 47c feeds the power supplied from the power supply unit 46c to the power receiving unit 27 of the ultrasonic probe 1 (FIG. 2)." [0082]; Figs. 2, 6), and
a display (36c, [0077], Fig. 6) configured to display the digital data (“The display unit 36c includes a display device having the smaller size than that of the display unit 36 of the ultrasonic diagnostic apparatus main body 2… Therefore, the image display module 3c is 
not suitable for display of a detailed image, but can be made smaller in the entire size and is easy to carry. " [0084]; “the image display module 3c is suitable for the case where importance is placed on immediate observation at the diagnosis site." [0087]).
Regarding claim 8, Kudoh teaches an ultrasonic diagnostic system (1, 2, Fig. 1) comprising:
an ultrasonic diagnostic device (1, 3a-c, Fig. 1); and
a terminal device (“the ultrasonic diagnostic apparatus main body 2,” [0092], Fig. 1),
wherein the ultrasonic diagnostic device includes
a probe (the ultrasonic probe 1 [0121], Fig. 1) configured to transmit an ultrasonic wave (ultrasonic waves [0012]) to a subject (examinees [0008]) and to receive the ultrasonic wave reflected by the subject (“The ultrasonic probe includes: plural ultrasonic transducers for transmitting ultrasonic waves according to drive signals, and receiving ultrasonic echoes to output reception signals" ABSTRACT);
an image processor (15, Fig. 2, [0035]) configured to convert ultrasonic image data based on the ultrasonic wave received by the probe, into digital data ("FIG. 3 shows a configuration example of the reception signal processing unit as shown in FIG. 2.  As shown in FIG. 3, each channel of reception signal processing unit 15 includes a preamplifier 151, a low-pass filter (LPF) 152, an analog/digital converter (ADC) 153, an orthogonal detection processing part 154, sampling parts 155a and 155b, and memories 156a and 156b." [0035]);
a main body (3a, 3b, 3c, Figs. 1, 4-6) configured to output the digital data output from the image processor ("The transfer circuit 53a of the wired communication module 3a receives 
transmission signal from the transfer circuit 17 of the ultrasonic probe 1 as shown in FIG. 2, and transmits the transmission signal to the transfer circuit 37a of the ultrasonic diagnostic apparatus main body 2." [0092], Fig. 4. "The transfer circuit 53b of the wireless communication module 3b 
receives the transmission signal from the transfer circuit 17 of the ultrasonic probe 1, and outputs the transmission signal to the wireless communication unit 51." [0095], Fig. 5. “The transfer circuit 37c of the image display module 3c receives the transmission signal from the transfer circuit 17 of the ultrasonic probe 1, demodulates the transmission signal to generate serial sample data (transfer signal) representing complex baseband signals obtained from the reception 
signals outputted from the plural ultrasonic transducers, and outputs the serial sample data to the serial/parallel conversion unit 33.” [0098], Fig. 6); and
a connector (18, Fig. 2) configured to electrically connect the image processor with respect to the main body (“At step S1, when an operator of the ultrasonic diagnostic apparatus turns on the power supply switch of the ultrasonic probe 1, the control unit 22 of the ultrasonic probe 1 determines whether the functional module has been newly connected to the interface connector 18 or not according to the control signal received via the transfer circuit 17 (step S2).  In the case where the functional module has been newly connected to the interface connector 18, the control unit 22 determines the type of the functional module connected to the interface connector 18 (step S3).” [0101]; Figs. 2, 9), wherein the probe and the image processor are contained in the first housing (the housing of probe 1, seen in Figs. 1-2), and wherein the main body is contained in the second housing (3a-c, Fig. 1), and wherein the attaching/detaching mechanism (a structure enabling a connection via the “interface connector 18”; Figs. 2, 9) can be transitioned into a state where an electrical connection (“the control signal received” [0101]) between the image processor and the main body via the connector is established (“has been newly connected” [0101]. A state where the connection is established via the “interface connector 18”), and the first housing is mechanically coupled with the second housing (“the control unit 22 of the ultrasonic probe 1 determines whether the functional module has been newly connected to the interface connector 18 or not according to the control signal received via the transfer circuit 17 (step S2).  In the case where the functional module has been newly connected to the interface connector 18, the control unit 22 determines the type of the functional module connected to the interface connector 18 (step S3).” [0101]; Figs. 2, 9. The“interface connector 18” provides mechanical coupling of the first housing with the second housing because a cable or some other structure is being “directly connected” [0121]).
Kudoh does not explicitly teach (1) the connector configured to electrically disconnect the image processor with respect to the main body; an attaching/detaching mechanism configured to attach and detach a first housing with respect to a second housing, the attaching/detaching mechanism including paired elongated structures disposed on sides of the first housing and the second housing; wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically decoupled from the second housing, and
(2) a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing. 
However, regarding feature (1), in the ultrasound imaging field of endeavor, Ko discloses a probe having separable scanhead, which is analogous art. Ko teaches the connector (221, 231) configured to electrically disconnect the image processor (225) (“the tuning board 225 may embed a signal processing circuit" [0044], Fig. 3) with respect to the main body (170)(“ the main body unit 170 may … represent a portion other than the probe” [0006]) (“The board-connection connector 221 connects the scanhead 220 and the cable assembly 230 and is detachably coupled to the scanhead connector 231 of the cable assembly 230." [0047], Fig. 3); 
an attaching/detaching mechanism (mechanism including 224, 234)(“a detachment unit”) (“The probe 200 … includes a detachment unit [0053], Fig. 3) configured to attach and detach a first housing (222) (“the housing 222” [0054]; Fig. 3) with respect to a second housing (233) (“the connection cover 233”, [0054]; Fig. 3: “The probe 200 according to the current embodiment of the present invention includes a detachment unit that enables the coupled scanhead 220 and cable assembly 230 or the board-connection connector 221 and the scanhead connector 231 not to be easily separated from each other by an arbitrary shock and to be coupled to or separated from each other only by user's manipulation.” [0053]. Fig. 3), the attaching/detaching mechanism including paired elongated structures (224, 234) disposed on sides of the first housing and the second housing (“Through the detachment unit, for example, in the current embodiment of the present invention, a pair of latches 234 are provided at the connection cover 233 that surrounds the scanhead connector 231, and simultaneously, a pair of hanging grooves 224 or hanging holes which are formed in the housing 222 in the vicinity of the board-connection connector 221 and in which the pair of latches 234 may be hung, are provided to correspond to the pair of latches 234.” [0054]; Fig. 3); 
wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor (225, Fig. 3) and the main body (170) via the connector is cut off (“The pressurization parts 235 serve as separation switches that are used to separate … the board-connection connector 221 and the scanhead connector 231 from each other.” [0040], Fig. 3), and the first housing (222, Fig. 3) is mechanically decoupled from the second housing ("The scanhead 220 includes a housing 222" [0038]. “The pressurization parts 235 serve as separation switches that are used to separate the coupled scanhead 220 and cable assembly 230 … from each other.” [0040]. Because housing 222 is included in scanhead 220, housing 222 is mechanically decoupled from the second housing 230 using the pressurization parts 235).
Therefore, based on Ko ’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kudoh to have the connector configured to electrically disconnect the image processor with respect to the main body; an attaching/detaching mechanism configured to attach and detach a first housing with respect to a second housing, the attaching/detaching mechanism including paired elongated structures disposed on sides of the first housing and the second housing; wherein the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically decoupled from the second housing, as taught by Ko, in order to facilitate parts replacement (Ko: [0060]). 
Regarding feature (2), Kudoh modified by Ko further does not teach that the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing. 
However, in the ultrasound imaging field of endeavor, Lee discloses ultrasound imaging apparatus and method of controlling the same, which is analogous art. Lee teaches that the attaching/detaching mechanism (133, 134, 211) can be transitioned into a state (the state of “mechanical "placement” [0153], the unlocked state, the reverse of locked state of [0154]) where the electrical connection between the image processor and the main body via the connector is cut off (“the probe connector 130 is not electrically connected to the probe connection unit 210.” [0153]), and the first housing (130) is mechanically coupled (“mechanical "placement"” [0153])  to the second housing (body 200 is the second housing: “the probe connection unit 210 of the body 200" [0069]; Fig. 6; “since the connection pin 131a provided on the terminal 131of the probe connector 130 and the socket pin 212a provided on the socket 212 of the body 200 are not complete in contact with each other through mechanical "placement", the probe connector 130 is not electrically connected to the probe connection unit 210. Thus, "locking" should be performed to electrically connect the probe connector 130 and the probe connection unit 210.” [0153]. "To this end, the locking member 134 may be provided on the locking shaft 133 and the locking shaft 133 may be rotated by the motor included in the locking unit 211 to place the locking member 134 into a locking groove (not shown) of the probe connection unit 210." [0154]. Figs. 9A-B, 10A-B, 11A-B. Because 210 is part of 200 [0069], the probe connector 130 is also not electrically connected to body 200).
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kudoh and Ko to have the attaching/detaching mechanism can be transitioned into a state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically coupled to the second housing, as taught by Lee, in order to facilitate housing attachment by using probe connection units (Lee: [0153]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kudoh, Ko, and Lee as applied to claim 1, and further in view of Tanabe (US 20120101389), hereinafter, Tanabe. 
Regarding claim 4, Kudoh modified by Ko and Lee teaches the ultrasonic diagnostic device as claimed in claim 1.
Kudoh teaches another probe (“FIG. 2 is a block diagram showing a configuration of the ultrasonic probe as shown in FIG. 1. The ultrasonic probe 1 may be an external probe of linear-scan type, convex-scan type, sector-scan type, or the like, or an ultrasonic endoscopic probe of radial-scan type or the like.” [0028]);
another image processor (15, Fig. 2, [0035]) corresponding to said another probe (“FIG. 2 is a block diagram showing a configuration of the ultrasonic probe as shown in FIG. 1…” [0028]. Any probe used with the system, such as the “external probe of linear-scan type, convex-scan type, sector-scan type” will have an image processor regardless of its type, because the disclosure equally applies to different types of external probes that are  mentioned in  [0028]);
another connector (18, Fig. 2) configured to electrically connect said another image processor with respect to the main body (“At step S1, when an operator of the ultrasonic diagnostic apparatus turns on the power supply switch of the ultrasonic probe 1, the control unit 22 of the ultrasonic probe 1 determines whether the functional module has been newly connected to the interface connector 18 or not according to the control signal received via the transfer circuit 17 (step S2).  In the case where the functional module has been newly connected to the interface connector 18, the control unit 22 determines the type of the functional module connected to the interface connector 18 (step S3).” [0101]; Figs. 2, 9. "In the above-mentioned embodiments, the examples in which the ultrasonic probe 1 and the respective functional modules 3a, 3b, or 3c are connected via a cable have been explained.  However, connectors of them may be directly connected to each other not via the cable." [0121]. Any probe used with the system, such as the “external probe of linear-scan type, convex-scan type, sector-scan type” will have a connector regardless of its type, because the disclosure equally applies to different types of external probes that are  mentioned in  [0028]); 
wherein said another probe and said another image processor are contained in the third housing (the housing of probe 1, seen in Figs. 1-2. Any probe used with the system, such as the “external probe of linear-scan type, convex-scan type, sector-scan type” will have a housing containing the probe and image processor regardless of probe type, because the disclosure equally applies to different types of external probes that are mentioned in [0028]).
Kudoh modified by Ko and Lee does not explicitly teach another connector configured to electrically disconnect another image processor with respect to the main body; another attaching/detaching mechanism configured to attach and detach a third housing with respect to the second housing.
However, in the ultrasound imaging field of endeavor, Tanabe discloses a wireless ultrasound diagnostic system, which is analogous art. Tanabe teaches another connector (20, for unit 18D2 of Fig. 1) configured to electrically disconnect another image processor (“The oscillator unit 18D2”, [0064], Fig. 1) with respect to the main body (“wireless probe body” Fig. 2) (“The connector 20 serves to detachably mount the oscillator unit 18 on the wireless probe body 16 via an electric contact and establish an electrical connection therebetween.”  [0060]; Fig. 2. “The oscillator unit 18D2 is mounted on the wireless probe body 16 to form the wireless probe 14 of a convex scan type. In addition, the oscillator unit 18D3 is mounted on the wireless probe body 16 to form the wireless probe 14 of a sector scan type.” [0064]. Because the connector is for detachable mounting, it is configured to electrically disconnect the image processor); 
another attaching/detaching mechanism (that of 20) configured to attach and detach a third housing (18) with respect to the second housing (16) (“The connector 20 serves to detachably mount the oscillator unit 18 on the wireless probe body 16 via an electric contact and establish an electrical connection therebetween.”  [0060]; Fig. 2); 
Therefore, based on Tanabe ’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kudoh, Ko, and Lee to have another connector configured to electrically disconnect another image processor with respect to the main body; another attaching/detaching mechanism configured to attach and detach a third housing with respect to the second housing, as taught by Tanabe, in order to facilitate parts replacement (Tanabe: [0060]). 

Allowable Subject Matter
Claims 9 - 12 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 9 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic diagnostic device, as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, “the attaching/detaching mechanism can be transitioned into a second state where the electrical connection between the image processor and the main body via the connector is cut off, the first housing is mechanically coupled to the second housing, in response to the first housing being pulled in a direction away from the second housing with a predetermined force when the attaching/detaching mechanism is in the first state, and a third state where the electrical connection between the image processor and the main body via the connector is cut off, and the first housing is mechanically decoupled from the second housing, in response to the first housing being pulled in the direction away from the second housing with a force greater than the predetermined force when the attaching/detaching mechanism is in the second state”, as recited in claim 9. 
Claim 12 is allowed by virtue of its dependency upon an allowable base claim and because prior art fails to anticipate and/or render obvious, either solely or in combination the limitation “when in the second state, the first housing is mechanically coupled to the second housing by the attaching/detaching mechanism such that there is a gap between the first housing and the second housing” as recited in claim 12. 
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10 and 11 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination the limitation “when in the state where the electrical connection between the image processor and the main body via the connector is cut off, the first housing is mechanically coupled to the second housing by the attaching/detaching mechanism such that there is a gap between the first housing and the second housing” as recited in claims 10 and 11.

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1 and 4-12 filed 06/29/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kudoh in view of Ko and Lee.

Response to the 35 U.S.C. §103 rejection arguments on pages 8-10 of the REMARKS.
Claims 1 and 4-12
The Applicant argues that “Thus, as agreed to during the interview, amended claim 1 is patentable over Kudoh, Tanabe and Lee, taken alone or in combination with one another.” (Page 9). Examiner agrees but notes that a new ground(s) of rejection is made over Kudoh in view of Ko and Lee. The dependent claims are not allowable because the respective independent claim is not allowable, with the exception of claims 10 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793        

/YI-SHAN YANG/Primary Examiner, Art Unit 3793